 

Exhibit 10.2

 



CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
September 19, 2017 (the “Effective Date”), by and between Inter-American
Management LLC (the “Company”) and David A. Young (“Consultant”). The Company
and Consultant are sometimes referred to in this Agreement collectively as
the “Parties,” and each individually as a “Party.”

 

WHEREAS, as of the Effective Date, the Consultant has resigned from employment
by the Company and is no longer employed by the Company;

 

WHEREAS, the Parties have entered into a Separation Agreement and General
Release of Claims dated August 20, 2017 (the “Separation Agreement”);

 

WHEREAS, the Company wishes to engage Consultant to provide certain consulting
services to the Company, and Consultant wishes to be engaged in such capacity,
in each case in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.                  Engagement; Term.

 

(a)               Effective as of the Effective Date, the Company engages
Consultant to serve as a consultant to the Company, and Consultant accepts such
engagement. Unless earlier terminated pursuant to Section 1(b) or Section 4
below, the term of Consultant’s engagement hereunder (the “Term”) shall commence
on the Effective Date and continue until the date that is one year following the
Effective Date, unless extended in accordance with the terms of Section 4(d) or
by mutual written agreement of the Parties.

 

(b)               If Consultant exercises Consultant’s revocation right pursuant
to Section 9 of the Separation Agreement or if Consultant violates the
Separation Agreement, this Agreement shall be of no force or effect and shall be
null and void ab initio. The Term of this Agreement shall end and no
consideration shall be provided pursuant to Section 3 of this Agreement if the
Separation Agreement is revoked by Consultant in the foregoing manner or if
Consultant violates the Separation Agreement.

 

2.                  Consulting Services.

 

(a)               During the Term, Consultant shall seek to identify off-market
healthcare facility acquisition opportunities for Global Medical REIT Inc.
(“GMR”) that meet GMR’s investment guidelines (“Acquisitions” or “Acquisition
opportunities”). Such Acquisition opportunities shall not include acquisitions
in which other brokers are involved and shall not include acquisition
opportunities previously identified by any authorized representative of the
Company or GMR, including Consultant, prior to the Effective Date, nor shall
they include acquisition opportunities first identified by any authorized
representative of the Company or GMR after the Effective Date, as evidenced by
their inclusion on GMR’s weekly acquisition pipeline report (the “Pipeline
Report”). Consultant shall present all Acquisition opportunities he identifies
for GMR in writing to the CFO (as defined below). Consultant’s services
hereunder are referred to as the “Consulting Services.”

 



 

 

 

(b)               Consultant agrees to participate by telephone in such meetings
as the Company may reasonably request for proper communication regarding
Consultant’s activities and recommendations. Consultant shall coordinate the
furnishing of the Consulting Services pursuant to this Agreement with the
Company in order that such services can be provided in such a way as to conform
to the business schedules of the Company.

 

3.                  Consulting Fee; Expenses. In consideration of Consultant’s
performance of the Consulting Services, during the Term:

 

(a)               the Company shall pay Consultant a consulting fee at the rate
of $7,500 per complete month, pro-rated for partial months (the “Monthly Fee”),
payable in arrears;

 

(b)               the Company shall cause GMR to pay Consultant a fee of 1% of
the aggregate purchase price (each a “Transaction Fee” and, together with the
Monthly Fee, the “Consulting Fee”) for each Acquisition that is (i) identified
solely by the Consultant, on GMR’s or its affiliates’ behalf, without the
involvement of any other broker, consultant, employee, agent or representative
or any similar person, (ii) presented solely to the Company and GMR and to no
other party, and (iii) actually consummated by GMR within 90 days after the
expiration of the Term. For the avoidance of doubt, the Company and GMR retain
the sole discretion whether to reject or consummate any potential Acquisition
identified by Consultant. The Company and GMR are not obligated by this
Agreement to enter into any Acquisition agreement or to consummate any
Acquisition; and

 

(c)               the Company shall pay, or shall cause GMR to pay, a
reimbursement of Consultant’s reasonable out of pocket expenses incurred in
connection with the performance of the Consulting Services (the “Expense
Reimbursement”), but only to the extent such expenses are pre-approved by the
Chief Financial Officer of the Company or Global Medical REIT Inc., as
applicable (the “CFO”) and are documented to the reasonable satisfaction of the
CFO.

 

Within 10 days after the expiration of each calendar month in which this
Agreement is in effect, Consultant shall provide the CFO (as defined below) with
an invoice for the Consulting Fee and Expense Reimbursement for such month,
which invoice shall also describe the Consulting Services provided in such month
and shall be accompanied by a list of all Acquisition opportunities identified
by Consultant and presented to the CFO in writing (“Registered Acquisitions”).
The Company shall pay the applicable Consulting Fee and Expense Reimbursement
within 20 days of its receipt of such invoice. Consultant acknowledges and
agrees that (i) the Company is not required to withhold federal or state income,
gross receipts or similar taxes from the Consulting Fee paid to Consultant
hereunder or to otherwise comply with any state or federal law concerning the
collection of income, gross receipts or similar taxes at the source of payment
of wages, (ii) the Company is not required under the Federal Unemployment Tax
Act or the Federal Insurance Contribution Act to pay or withhold taxes for
unemployment compensation or for social security on behalf of Consultant with
respect to the Consulting Fee and (iii) the Company is not required under the
laws of any state to obtain workers’ compensation insurance or to make state
unemployment compensation contributions on behalf of Consultant.

 



 2 

 

 

If the Company disputes the inclusion of any Acquisition opportunity presented
by Consultant for inclusion on the list of Registered Acquisitions because such
opportunity already exists on the Pipeline Report, the Company shall notify
Consultant that such Acquisition opportunity was previously identified by the
Company or GMR and shall promptly remove such Acquisition opportunity from the
list of Registered Acquisitions.

 

4.                  Termination.

 

(a)               The Company may terminate this Agreement without prior notice
for Cause. As used in this Section 4, “Cause” shall mean (i) a material breach
by Consultant of this Agreement, (ii) Consultant’s conviction of, plea of no
contest to, or receipt of deferred adjudication or unadjudicated probation for
any felony or any crime involving moral turpitude, or (iii) Consultant’s
commission of an act of fraud, theft, or dishonesty related to the Company, GMR
or any of their affiliates. If the Company terminates this Agreement for Cause
under this Section 4, the only obligation the Company shall have under this
Agreement shall be to pay Consultant the Consulting Fee for any Consulting
Services performed by Consultant prior to the date of such termination.

 

(b)               Upon expiration of the Term and subject to Section 4(d), the
Company may terminate this Agreement at any time upon written notice to
Consultant. Upon termination of Consultant’s service relationship with the
Company under this Agreement, the only obligation the Company shall have under
this Agreement shall be to pay Consultant the Consulting Fee for any Consulting
Services performed by Consultant prior to the date of such termination.

 

(c)               The Consultant may terminate this Agreement at any time upon
thirty (30) days’ prior written notice to Company. Upon termination of
Consultant’s service relationship with the Company under this Agreement, the
only obligation the Company shall have under this Agreement shall be to pay
Consultant the Consulting Fee for any Consulting Services performed by
Consultant prior to the date of such termination.

 

(d)               Subject to the terms of Section 4(a), this Agreement will
automatically renew for an additional one-year term if the aggregate Transaction
Fees paid or payable pursuant to this Agreement as of the one-year anniversary
of this Agreement are equal to or greater than $500,000.

 

5.                  Independent Contractor. At all times during the Term,
Consultant shall be an independent contractor of the Company. In no event shall
Consultant or any of Consultant’s agents be deemed to be an employee of the
Company, and Consultant shall not at any time be entitled to any employment
rights or benefits from the Company, with the exception of any rights to COBRA
continuation coverage to which Consultant may be entitled by virtue of his
status as a former employee of the Company. In no event will Consultant be
deemed to be an agent of the Company or have any power to bind or commit the
Company or otherwise act on its behalf. Consultant acknowledges and agrees that,
as a non-employee of the Company, Consultant is not eligible for any benefits
sponsored by the Company or any other benefit from the Company and, accordingly,
Consultant shall not participate in any pension or welfare benefit plans,
programs or arrangements of the Company. Consultant shall not at any time
communicate or represent to any third party, or cause or knowingly permit any
third-party to assume, that in performing the Consulting Services hereunder,
Consultant is an employee, agent or other representative of the Company or has
any authority to bind the Company or act on behalf of the Company. Consultant
shall be solely responsible for making all applicable tax filings and
remittances with respect to amounts paid to Consultant pursuant to this
Agreement and shall indemnify and hold harmless the Company and its respective
representatives for all claims, damages, costs and liabilities arising from
Consultant’s failure to do so. It is not the purpose or intention of this
Agreement or the Parties to create, and the same shall not be construed as
creating, any partnership relation, joint venture, agency, or employment
relationship.

 



 3 

 

 

6.                  Confidentiality.

 

(a)               Consultant expressly agrees to keep all confidential or
proprietary information of the Company or its affiliates (collectively,
“Confidential Information”) confidential, and not to use or disclose such
information unless necessary for the performance of the Consulting Services.
Confidential Information includes but is not limited to the Company’s or any of
its affiliates’ (i) business strategies, legal strategies and decisions,
corporate opportunities, research, financial data, evaluations, opinions,
interpretations and acquisition prospects; (ii) information relating to the
identity of tenants or their requirements, the identity of key contacts within
tenant organizations or within the organization of acquisition prospects; (iii)
information about development, production and marketing plans or techniques;
(iv) tenant and supplier lists, prospective tenant and supplier information,
current and anticipated tenant requirements, market studies and business plans;
(v) historical and projected financial data and projections, capital spending
budgets and operating budgets; (vi) training techniques and materials and
personnel files; (vii) development plans or results; and (viii) all non-public
information of the Company or any of its affiliates.

 

(b)               The provisions of Section 6(a) shall not apply to information
(i) that is or becomes generally known to, and available for use by, the public
other than as a result of the breach of this Agreement or any other obligation
that Consultant owes the Company or any of its affiliates, (ii) that is
available to Consultant on a non-confidential basis from a source that is not
prohibited from disclosing such information to Consultant by a contractual,
legal, or fiduciary obligation to the Company or any of its affiliates, or
(iii) that is required to be disclosed by applicable law. Nothing herein shall
prevent Consultant from lawfully (A) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (B) responding to any inquiry or
legal process directed to Consultant individually from any such Governmental
Authorities; (C) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law, including providing documents or other confidential
information to such Governmental Authorities; or (D) making any other
disclosures that are protected under the whistleblower provisions of any
applicable law. Further, if Consultant files a lawsuit for retaliation for
reporting a suspected violation of law, Consultant may disclose the trade secret
to Consultant’s attorney and use the trade secret information in the court
proceeding, if Consultant (x) files any document containing the trade secret
under seal and (y) does not disclose the trade secret, except pursuant to court
order. This Agreement shall not be construed or applied to require Consultant to
obtain prior authorization from the Company before engaging in any of the
foregoing conduct referenced in this Section 6(b), or to notify the Company or
its affiliates of having engaged in any such conduct.

 



 4 

 

 

(c)               Upon the end of the Term, Consultant shall immediately return
any and all property belonging to the Company which Consultant has in
Consultant’s possession, including all documents, files (including
electronically stored information) and other materials constituting or
reflecting Confidential Information.

 

7.                  Dispute Resolution. Any and all claims or disputes between
Consultant and the Company (including regarding the validity, scope, and
enforceability of this Section 7 and claims arising under any federal, state or
local law) shall be submitted for final and binding arbitration before a single
arbitrator in Bethesda, Maryland in accordance with the then-applicable rules
for resolution of commercial disputes of the American Arbitration Association
(“AAA”). The arbitrator shall issue a reasoned decision and apply the
substantive law of the State of Maryland (excluding its choice-of-law principles
that might call for the application of some other state’s law), or federal law,
or both as applicable to the claims asserted. The results of the arbitration and
the decision of the arbitrator will be final and binding on the parties and each
party agrees and acknowledges that these results shall be enforceable in a court
of law. No demand for arbitration may be made after the date when the
institution of legal or equitable proceedings based on such claim or dispute
would be barred by the applicable statute of limitations. In the event either
party must resort to the judicial process to enforce the provisions of this
Agreement, the award of an arbitrator or equitable relief granted by an
arbitrator, the party seeking enforcement shall be entitled to recover from the
other party all costs of litigation including reasonable attorney’s fees and
court costs. All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrator, shall be kept
confidential by all parties. Notwithstanding the foregoing, Consultant and the
Company acknowledge and agree that a court of competent jurisdiction shall have
the power to maintain the status quo pending the arbitration of any dispute
under this Section 7, and this Section 7 shall not require the arbitration of an
application for emergency or temporary injunctive relief by either Party pending
arbitration; provided, however, that the remainder of any such dispute beyond
the application for emergency or temporary injunctive relief shall be subject to
arbitration under this Section 7. THE PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS
AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHT THAT THEY MAY
HAVE TO A JURY TRIAL.

 

8.                  Entire Agreement; Amendments. Except as provided in the
Separation Agreement or any signed written agreement contemporaneously or
hereafter executed by the Company, this Agreement constitutes the entire and
final agreement between the Parties with respect to the subject matters hereof.
This Agreement may not be amended, supplemented, or otherwise modified except by
a written agreement executed by the Parties.

 

9.                  Waiver. Any waiver of a provision of this Agreement shall be
effective only if it is in a writing signed by the Party entitled to enforce
such term and against which such waiver is to be asserted. No delay or omission
on the part of either Party in exercising any right or privilege under this
Agreement shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any right or privilege under this Agreement operate as a waiver of
any other right or privilege under this Agreement nor shall any single or
partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement.

 



 5 

 

 

10.              Assignments; Successors. This Agreement is personal to
Consultant and, as such, may not be assigned by Consultant. The Company may
assign this Agreement without Consultant’s consent. Subject to the preceding
sentences, this Agreement shall apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the Parties.

 

11.              Notices. All notices, requests, demands, claims and other
communications permitted or required to be given hereunder must be in writing
and shall be deemed duly given and received (a) if personally delivered, when so
delivered, (b) if mailed, three business days following the date deposited in
the U.S. mail, certified or registered mail, return receipt requested, (c) if
sent by e-mail or other form of electronic communication, once transmitted and
the confirmation is received, or (d) if sent through an overnight delivery
service in circumstances to which such service guarantees next day delivery, the
day following being so sent:

 

  If to Consultant, addressed to:       [address to be inserted]  
Email:  Davidreit.com@gmail.com       If to the Company, addressed to:      
Jamie A. Barber   4800 Montgomery Lane, Suite 450   Bethesda MD 20814   Email:
jamieb@globalmedicalreit.com

 

12.              Certain Construction Rules. The Section headings contained in
this Agreement are for convenience of reference only and shall in no way define,
limit, extend or describe the scope or intent of any provisions of this
Agreement. Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa. In addition, as used in this Agreement, unless otherwise provided to the
contrary, (a) all references to days, months or years shall be deemed references
to calendar days, months or years and (b) any reference to a “Section” shall be
deemed to refer to a section of this Agreement. The words “hereof”, “herein”,
and “hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specifically provided for herein, the term “or” shall not be
deemed to be exclusive but instead shall have the meaning “and/or”, and the term
“including” shall not be deemed to limit the language preceding such term.

 

13.              Execution of Agreement. This Agreement may be executed in one
or more counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 



 6 

 

 

14.              Consultant’s Representations. Consultant expressly represents
that Consultant does not have any obligations, whether contractual or otherwise,
to any present or former employer or other third party that would prevent
Consultant from performing the Consulting Services as contemplated hereunder.
Consultant expressly agrees and covenants that, during the Term, Consultant and
its agents will not use, disclose or rely upon any confidential, proprietary or
other legally protected information belonging to any present or former employer
or other third-party for the benefit of the Company or any of its affiliates and
Consultant and its agents will not bring or introduce any confidential,
proprietary or legally protected documents or other materials belonging to a
third-party to the premises or property (including computer systems) of the
Company or any of its affiliates.

 

15.              Code Section 409A. Notwithstanding anything to the contrary
contained herein, this Agreement is intended to satisfy or be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury Regulations and other guidance thereunder.
Accordingly, all provisions herein, or incorporated by reference herein, shall
be construed and interpreted to satisfy or be exempt from the requirements of
Code Section 409A. Further, for purposes of Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding the foregoing, the Company makes no
representations that the payments provided under this Agreement are exempt from
the requirements of Section 409A and in no event shall the Company or any of its
Affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Consultant on account of non-compliance
with Section 409A.

 

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

  

 7 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Consulting Agreement as
of the Effective Date.

 

  DAVID A. YOUNG             David A. Young           INTER-AMERICAN MANAGEMENT
LLC                   By:     Name: Jeffrey Busch     Title: Chairman and
President

 

 

 



Signature Page to

Consulting Agreement

 





   

